DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-15, 17-19, 22-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye (U.S. Patent No. 8343168).
Regarding claim 1, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter, wherein the first lumen and second lumen 
Regarding claim 5, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13), wherein the needle system further comprises a needle housing member, positioned between the needle and the first lumen when the needle is in a stored position (Fig. 4, 14, element 80), wherein the needle housing member has a predetermined length so that the needle is disposed within the needle housing member when the needle is at the stored position (Col. 4, lines 12-13, Col. 5, lines 11-16), the needle housing member has a continuous inner surface and prevents the needle from penetrating the first lumen (Col. 5, lines 11-16).
Regarding claim 9, Kaye further teaches wherein the needle housing member is disposed in place by being heat shrunk, press fit, or bonded (Col. 5, lines 16-18).
Regarding claim 10, Kaye further teaches wherein the needle housing member comprises barbs or ribbed sections against the first lumen to hold the housing member in place (Col. 5, lines 19-21).
Regarding claim 11, Kaye further teaches wherein the housing member is non-conductive (Col. 5, lines 21-23).
Regarding claim 12, Kaye further teaches wherein the needle system further comprises a stopper, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the first lumen (Col. 5, lines 2-4; Fig. 3, element 70).
Regarding claim 13, Kaye further teaches wherein the stopper is disposed on the actuator tube (Fig. 3, element 70).
Regarding claim 14, Kaye further teaches wherein the stopper comprises a hypotube (Fig. 3, element 70).
Regarding claim 15, Kaye further teaches wherein the stopper and the needle are made of a unitary construction (Col. 5, lines 8-9).
Regarding claim 17, Kaye further teaches wherein the actuator tube is selectively manipulated by movement of a hollow knob (Fig. 1, elements 32, 34), wherein the knob is fixed to a proximal end of the actuator tube (Col. 4, lines 24-26).
Regarding claim 18, Kaye further teaches wherein the catheter further comprises a covering tube, and the first and second lumens are disposed through the covering tube (Col. 3, lines 64-66; Fig. 1, element 12).
Regarding claim 19, Kaye further teaches wherein the catheter is a single piece of extruded plastic (Col. 4, lines 2-3).
Regarding claim 22, Kaye further teaches wherein the first lumen and second lumen have different deflected forces (Col. 4, lines 12-13; Fig. 5, elements 102, 104; different lumen geometries would lead to different deflection force values (i.e. different bending moments at different spatial points)).
Regarding claim 23, Kaye further teaches wherein the needle comprises a tip, oriented towards a center axis of the needle (Fig. 4, element 36).
Regarding claim 24, Kaye further teaches a snare system for resecting the targeted tissue (Fig. 1, element 60), wherein the snare system comprises a snare, and an actuating cable, wherein the cable is inserted through the second lumen (Col. 4, lines 54-56; Fig. 1, elements 54, 60).
Regarding claim 28, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13, Col. 5, lines 11-16), wherein the needle comprises a tip, oriented towards a center axis of the needle (Fig. 4, element 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kaye (U.S. Patent No. 8343168).
Regarding claim 2, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not explicitly state wherein the deflected force of the first lumen is larger than the deflected force of the second lumen.

It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen being larger than the deflected force of the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen being larger than the deflected force of the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Regarding claim 3, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not explicitly state wherein the deflected force of the first lumen is about 1.7 times as strong as the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen is about 1.7 times as strong as the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen is about 1.7 times as strong as the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Regarding claim 4, Kaye teaches all the elements of the claimed invention as stated above.

Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen is about 1-3 times as strong as the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen is about 1-3 times as strong as the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Regarding claim 16, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not explicitly state wherein the stopper and the actuator tube are made of a unitary construction. 
The use of a single/unitary construction instead of the structure taught by Kaye would be an obvious engineering choice. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have employed a stopper and actuator tube made of a unitary construction in order to provide increased stability of the needle.
In addition, it would have been obvious to try to employ a stopper and actuator tube made of a unitary construction as there are only 2 finite possibilities: 1) separate construction or 2) unitary construction. As stated above, trying to employ a stopper and actuator tube made of a unitary construction would result in increased stability of the needle.
Regarding claim 21, Kaye teaches all the elements of the claimed invention as stated above.

Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch, and Kaye does teach that the shape, size, and configuration of either lumen is variable. Different lumen geometries would lead to different outer diameters of the actuation tube in order to ensure that the fit of the needle within the tube was optimal for use of the device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch as suggested by Kaye in order to provide an optimal fit between the needle, actuator tube, and first lumen.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest (U.S. Patent No. 7691110).
Regarding claim 6, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a distal end of the needle housing member is tapered and does not extend beyond a distal end of the first lumen.
Secrest, in an analogous device, teaches wherein a distal end of the needle housing member is tapered and does not extend beyond a distal end of the first lumen (Col. 3, lines 44-46; Col. 4, lines 2-3; Fig. 3, elements 70, 71).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing 
Regarding claim 7, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter.
Secrest teaches wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter (Col. 4, lines 1-3; Fig. 3, 4, elements 37, 70, 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter as taught by Secrest in order to ensure that the needle was not able to puncture too far into the tissue thus increasing the safety of the use of the device.
Regarding claim 8, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the distal end of the needle housing member and the distal end of the first lumen are even.
Secrest further teaches wherein the distal end of the needle housing member and the distal end of the first lumen are even (Fig. 3, element 71).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Hill (U.S. Patent Application Publication No. 20020183720).
Regarding claim 20, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK).
Hill, in a similar field of endeavor, teaches wherein a proximal portion of the actuator tube is made of a steel ([0031]), and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) as taught by Hill in order to improve the rigidity of the proximal end and improve the flexibility of the distal end.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Nakao (U.S. Patent Application Publication No. 20070016225).
Regarding claim 25, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the snare is a cold snare for cold resection.
Nakao, in a similar field of endeavor, teaches wherein the snare is a cold snare for cold resection ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where the snare is a cold snare for cold resection as taught by Nakao in order to cut small polyps vascularized by only capillaries as suggested by Nakao.
Regarding claim 26, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the snare is a hot snare for hot resection.
Nakao teaches wherein the snare is a hot snare for hot resection ([0015], [0096]).

Regarding claim 27, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen.
Nakao teaches a retrieval system for retrieving a foreign object within a body (Fig. 13), wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen (Fig. 13, elements 894, 906, 912).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye with a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen as taught by Nakao in order to properly remove and dispose of the tissue debris that was cut off during use of the device.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Palfi (U.S. Patent Application Publication No. 20120295960).
Regarding claim 29, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a deflection of the needle is between 0.001 inch and 0.1 inch.
Palfi, in a device utilizing a needle for injections, teaches using a point two style beveled non coring needle ([0194]). Palfi only teaches using a Hamilton syringe with 23 or 28 gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.001 inch and 0.1 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 30, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch.
Palfi, in a device utilizing a needle for injections, teaches using a point two style beveled non coring needle ([0194]). Palfi only teaches using a Hamilton syringe with 23 or 28 gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in gauges 34-10: https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style). This gauge range would ensure for a needle deflection between 0.0016 -0.0114 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Bunce (WO 2004/107984).
Regarding claim 31, Kaye teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the needle is a two-point deflected needle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein the needle is a two-point deflected needle as taught by Bunce in order to prevent any unwanted displacement of tissue during treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794